UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6907



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CHRISTOPHER POLYCARP TIZHE,        a/k/a     Muyiwa
Tizhe, a/k/a Chris Olorade,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
96-177-CCB, CA-99-1790-CCB)


Submitted:   August 30, 2000               Decided:   September 11, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Polycarp Tizhe, Appellant Pro Se.        Robert Reeves
Harding, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher   Polycarp   Tizhe    seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Tizhe, Nos.

CR-96-177-CCB; CA-99-1790-CCB (D. Md. Apr. 28, 2000).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                   2